Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 23, 2015

The Court of Appeals hereby passes the following order:

A15A0994. BERTHA JACKSON v. COLFIN A1-GA 1, LLC.

      This appeal was docketed on January 28, 2015. On February 6, 2015, this Court
granted Appellant’s first motion for an extension of time to file a brief and
enumeration of errors until March 4, 2015. On March 6, 2015, after expiration of the
extended deadline, Appellant filed an untimely request for a second extension of time.
      Appellant was required to file her motion for an extension of time to file a brief
and enumeration of errors prior to the date the documents were due or risk having her
appeal dismissed. Court of Appeals Rule 23 (a). Moreover, this Court finds no good
cause for granting a further extension. Id. Accordingly, appellant’s untimely motion
for a second extension is DENIED and Case Number A15A0994 is hereby
DISMISSED for Appellant’s failure to file a brief and enumeration of errors in
support of her appeal.

                                        Court of Appeals of the State of Georgia
                                                                             03/23/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.